DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s amendment and remarks filed January 3, 2022, are responsive to the office action mailed September 1, 2021.  Claims 5-20 were previously pending.  Claims 5, 9-10, 13, and 17, have been amended and claims 6-8 and 15-16 have been cancelled.  Claims 5, 9-14, and 17-20, are therefore currently pending and considered in this office action.
Pertaining to claim rejection under 35 USC 112 in the previous office action
Claims 8-9 and 16-17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment has overcome this rejection of those claims.
Response to Arguments
Pertaining to claim rejection under 35 USC 101 in the previous office action
Applicant's arguments filed January 3, 2022, have been fully considered but they are not persuasive. Claims 5, 9-14, and 17-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
		Applicant argues “Claim 5 is patent-eligible for being directed to a specific technique,” describing in general terms several abstract limitations and declaring that “Each of these technological features is "an additional element" of specific software "activity" per page 2 of the Memorandum of 19 April 2018.”  Remarks p.5.  Applicant offers no support for the position that the recited elements are “technological features.”  The cited Memorandum furthermore fails to support applicant’s representation.  There is no support in the cited Memorandum, the MPEP, or any USPTO issued guidance, for the position that “software activity” alone is “an additional element,” a technological feature, or any element presumptively supporting patent-eligibility.  Other than various citations to dissimilar and misdirected authority without supporting its applicability to the present case, applicant offers no substantive rationale in support of its position.  Applicant fails to apply the relevant considerations as they are defined in the MPEP and explained, and applied, in the detailed explanation of the rationale for the rejection in the previous office action mailed September 1, 2021.  The argument therefore cannot be considered persuasive.
Pertaining to claim rejection under 35 USC 102 in the previous office action
Applicant's arguments filed January 3, 2022, have been fully considered but they are not persuasive.  Claims 5-9, 12-17, and 20, are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Herz et al. (Paper No. 20210805; Pub. No. US 2009/0234878 A1).
Applicant’s argument misrepresents the reference.  Applicant argues that the prior art “discloses identification of desirable objects and construction of a target profile interest summary, which is very different from size and fitting recommendations,” but ignores the repeated description throughout the reference of the reference’s teaching of making fitting or suitable product recommendations including with regard to product size.  In both the prior art and present disclosure profiles are used to ultimately make recommendations.  The fact that profiles and recommendations are “very different” is entirely besides the point.  Applicant argues that the prior art describes “that such target profile interest summaries "can be used to efficiently organize the distribution of information,"” and that “Organizing information is very different from generating size and fitting recommendations,” but again citing two divergent concepts and saying they’re different is not persuasive where one has no bearing on the disclosure of the other and in fact the one “organizing information” would be a necessary feature in virtually any useful computerized method.  Applicant finally argues that standardization and averaging are different, but this is similarly refutable, and in addition the prior art also describes using “latent feature vectors” to standardize an attribute using a variety of terms (smoothing, normalization, etc.).  The rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims previously depended from claim 5 but have been amended to depend from cancelled claim 1.  They are as a result indefinite.  Claim 11 depends from claim 10, and therefore ultimately from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5, 9-14, and 17-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 5, 9-14, and 17-20, are directed to processes.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
creating a unique user account for a user; creating a plurality of user profiles associated with the unique user account, wherein the plurality of user profiles are created based at least in part on a plurality of tags provided by the user; tracking user account data and user profile data associated with the unique user account; generating a profile vector for each user profile; generating, via an autoencoder neural network, latent feature vectors; and generating, based on the profile vector for each user profile, size and fitting recommendations for the plurality of user profiles associated with the unique user account, wherein the profile vector comprises (i) an aggregation of the latent feature vectors and (ii) an aggregation of observable feature vectors, and wherein the aggregated latent feature vectors are used to standardize an attribute for a plurality of products such that an attribute of the user is estimated.” Claim 5.

“creating a unique user account associated with a user; enabling the user to login to the unique user account; presenting a plurality of products to the user; enabling the user to save one or more products for purchase; enabling the user to tag, in response to purchasing one or more products, each product of the one or more products with a unique identifier of a plurality of unique identifiers; creating a plurality of user profiles associated with the unique user account, wherein each user profile of the plurality of user profiles is created based at least in part on one unique identifier of the plurality of unique identifiers; tracking user account data and user profile data associated with the unique user account; generating a profile vector for each user profile of the plurality of user profiles; generating, via an autoencoder neural network, latent feature vectors; and generating size and fitting recommendations for at least one of the plurality of user profiles associated with the unique user account, wherein the profile vector comprises (i) an aggregation of the latent feature vectors and (ii) an aggregation of observable feature vectors, and wherein the aggregated latent feature vectors are used to standardize an attribute for a plurality of products such that an attribute of the user is estimated.” Claim 13.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that they at least recite an abstract idea.  Each limitation taken alone is an abstract idea and the combination of all limitations taken together results only in a more detailed abstract idea.  The recited abstract idea(s) fall within the groupings of abstract ideas described as mathematical concepts, such as mathematical relationships, mathematical formulas or equations, and certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors, and business relations).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the step 2A inquiry.  MPEP 2106.04(II.A.2).
Step 2A, Prong 2:
In order to address prong 2 we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04 and 2106.05, Step2A2, 84 FR 50.  There are no additional elements in the present claims.  As a result no additional elements integrate the judicial exception into a practical application.  Every limitation is recited in purely conceptual terms, and each concept is abstract.  The claimed subject matter does not improve the functioning of any computer or other technology or technical field, it does not apply the judicial exception with or by use of a particular machine, it does not transform or reduce a particular article to a different state or thing, and it fails to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although no additional elements have been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.  The claims do not include additional elements.
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The claims appear to be directed to a business plan albeit one making use of machine learning techniques.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims (9-12 and 14-20) do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas further describing the identification and manipulation of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 5, 9-14, and 17-20, are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-9, 12-17, and 20, are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Herz et al. (Paper No. 20210805; Pub. No. US 2009/0234878 A1).
Herz teaches all the limitations of claims 5, 9, 12-14, 17, and 20.  For example, Herz discloses a method for providing a plurality of services to a plurality of users, and for providing a plurality of products for purchase to a plurality of users.  Herz further teaches, pertaining to:
Claim 5. A method for providing a plurality of services to a plurality of users, the method comprising:
	●	creating a unique user account for a user (see at least abstract indicating that “users' target profile interest summaries” are used “to generate a user-customized rank ordered listing of target objects most likely to be of interest to each user,” thereby necessitating a unique user account for each user; figs. 10, 14, indicating user pseudonym and login; ¶0140 “user first registers with the system”); and
	●	creating a plurality of user profiles associated with the unique user account, wherein the plurality of user profiles are created based at least in part on a plurality of tags provided by the user (see at least ¶0013 “the target profile interest summary which comprises a set of search profiles is termed the "search profile set" of a user,” ¶0015 “Because people have multiple interests, a target profile interest summary for a single user must represent multiple areas of interest, for example, by consisting of a set of individual search profiles, each of which identifies one of the user's areas of interest,” ¶0308 “content-descriptive information may be provided by a human, particularly for large or frequently accessed clusters, …. if the "year of release" attribute is highly weighted in predicting which movies a user will like, then it is useful to display average year of release as part of each cluster's label,” ¶0309 “user can locally relabel a cluster for his or her own convenience. Although a cluster label provided by a user is in general visible only to that user, it is possible to make global use of these labels via a "user labels"”);
	●	tracking user account data and user profile data associated with the unique user account (see at least figs. 5, 10; ¶0010 “develop records of a user's interest based on passive monitoring of which articles the user accesses…. developing records of users' interests,” ¶0015 “Users' target profile interest summaries are automatically updated on a continuing basis to reflect each user's changing interests. …. all of the interests recorded in the user's target profile interest summary, … interests are determined by the user's purchasing patterns”); and 
	●	generating a profile vector for each user profile (see at least ¶0094 “any profile can be represented as a vector,” ¶0099 “vector values of associative attributes. ….  The distance between two target objects X and Y with respect to their entire multi-attribute profiles Px and Py is then denoted d(X,Y) or d(Px, Py)”);
	●	generating, via an autoencoder neural network, latent feature vectors (see at least ¶0008 “automatic generation and labeling of clusters of articles,” ¶0010 “constructing "latent vectors" (SYD or PCA vectors),” ¶0136 “A standard back propagation neural net … trained to take the attributes of a target object as input,” ¶0309.  Please note: as previously indicated, labels/tags representing features are used to generate feature vectors.); and
	●	generating, based on the profile vector for each user profile, size and fitting recommendations for the plurality of user profiles associated with the unique user account (see at least abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” ¶0136 “an cluster of intermediate size whose profile is similar to target profile P,” ¶0285 “The size of e determines how many example articles one must see to change the search profile substantially,” ¶0321 “target objects … in which similar items are displayed …. As described above, this grouping occurs both at the level of specific items (such as standard size Ivory soap or large Breck shampoo)”),
	●	wherein the profile vector comprises (i) an aggregation of the latent feature vectors (see at least ¶0009 “cluster articles into subpiles, … and label piles by using the determined key words,” ¶0010 “retrieving articles … by constructing "latent vectors" (SYD or PCA vectors),” ¶¶0094-0095, 0099 (a lengthy paragraph, but goes into much detail on construction of vectors)) and (ii) an aggregation of observable feature vectors (see at least ¶¶0094-0095, 0099, 0112 “using observed values of the topical interest function f(*,*),” ¶0303 “Relevance feedback in this case is provided by the user's observed actions over time”), and
	●	wherein the aggregated latent feature vectors are used to standardize an attribute for a plurality of products such that an attribute of the user is estimated (see at least figs. 10, 12; ¶0003 “automatically estimates the inherent quality of an article or other target object to distinguish among a number of articles or target objects identified as of possible interest to a user,” ¶¶0109-0111 describe the use of smoothing algorithms on latent (passive) and active (observed) vectors (smoothing is standardization), ¶0013 “a collection of target objects with similar profiles, is termed a "cluster," (i.) an aggregate profile formed by averaging the attributes of all target objects in a cluster, termed a "cluster profile,"” ¶0120).Claim 9. The method of claim 5, wherein the user profile data comprises one or more of preferences, purchase history, date of purchase, item ratings profile, and contents of a virtual shopping cart of the user (see at least abstract “"target profile interest summary" for each user… describes the user's interest level in various types of target objects,” ¶0015 “user's target profile interest summary, … are determined by the user's purchasing patterns”).Claim 12. The method of claim 5, further comprising providing discounts and promotions for at least one of the plurality of user profiles within the unique user account (see at least ¶0037).Claim 13. A method for providing a plurality of products for purchase to a plurality of users, the method comprising: 
	●	creating a unique user account associated with a user (see at least abstract indicating that “users' target profile interest summaries” are used “to generate a user-customized rank ordered listing of target objects most likely to be of interest to each user,” thereby necessitating a unique user account for each user; figs 10, 14, indicating user pseudonym and login; ¶0140 “user first registers with the system”);
	●	enabling the user to login to the unique user account (see at least figs. 10, 14, indicating user pseudonym and login);
	●	presenting a plurality of products to the user (see at least ¶0016 “target objects may be published articles, purchasable items,” ¶¶0037, 0320 “display thousands or tens of thousands of products in a fashion that helps consumers find the items they are looking for”);
	●	enabling the user to save one or more products for purchase (see at least abstract “user can select from among these potentially relevant target objects,” figs. 10, 14, 16);
	●	enabling the user to tag, in response to purchasing one or more products, each product of the one or more products with a unique identifier of a plurality of unique identifiers (see at least ¶0139 “each of the resulting clusters is assigned a unique identifying number, and each clustered target object is labeled with the identifying number of its cluster,” ¶0141 “particular attribute in each target profile indicates whether the consumer described by that target profile has purchased product X,” ¶0320 “Useful attributes for a purchasable item include … predefined category labels … and an associative attribute listing the users who have bought this item in the past”); 
	●	creating a plurality of user profiles associated with the unique user account, wherein each user profile of the plurality of user profiles is created based at least in part on one unique identifier of the plurality of unique identifiers (see at least ¶0013 “the target profile interest summary which comprises a set of search profiles is termed the "search profile set" of a user,” ¶0015 “Because people have multiple interests, a target profile interest summary for a single user must represent multiple areas of interest, for example, by consisting of a set of individual search profiles, each of which identifies one of the user's areas of interest,” ¶0308 “content-descriptive information may be provided by a human, particularly for large or frequently accessed clusters, …. if the "year of release" attribute is highly weighted in predicting which movies a user will like, then it is useful to display average year of release as part of each cluster's label,” ¶0309 “user can locally relabel a cluster for his or her own convenience. Although a cluster label provided by a user is in general visible only to that user, it is possible to make global use of these labels via a "user labels"”);
	●	tracking user account data and user profile data associated with the unique user account (see at least figs. 5, 10; ¶0010 “develop records of a user's interest based on passive monitoring of which articles the user accesses…. developing records of users' interests,” ¶0015 “Users' target profile interest summaries are automatically updated on a continuing basis to reflect each user's changing interests. …. all of the interests recorded in the user's target profile interest summary, … interests are determined by the user's purchasing patterns”); 
	●	generating a profile vector for each user profile of the plurality of user profiles (see at least ¶0094 “any profile can be represented as a vector,” ¶0099 “vector values of associative attributes. ….  The distance between two target objects X and Y with respect to their entire multi-attribute profiles Px and Py is then denoted d(X,Y) or d(Px, Py)”); and
●	generating, via an autoencoder neural network, latent feature vectors (see at least ¶0008 “automatic generation and labeling of clusters of articles,” ¶0010 “constructing "latent vectors" (SYD or PCA vectors),” ¶0136 “A standard back propagation neural net … trained to take the attributes of a target object as input,” ¶0309.  Please note: as previously indicated, labels/tags representing features are used to generate feature vectors.);
	●	generating size and fitting recommendations for at least one of the plurality of user profiles associated with the unique user account (see at least abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” ¶0136 “an cluster of intermediate size whose profile is similar to target profile P,” ¶0285 “The size of e determines how many example articles one must see to change the search profile substantially,” ¶0321 “target objects … in which similar items are displayed …. As described above, this grouping occurs both at the level of specific items (such as standard size Ivory soap or large Breck shampoo)”),
	●	wherein the profile vector comprises (i) an aggregation of the latent feature vectors (see at least ¶0009 “cluster articles into subpiles, … and label piles by using the determined key words,” ¶0010 “retrieving articles … by constructing "latent vectors" (SYD or PCA vectors),” ¶¶0094-0095, 0099 (a lengthy paragraph, but goes into much detail on construction of vectors)) and (ii) an aggregation of observable feature vectors (see at least ¶¶0094-0095, 0099, 0112 “using observed values of the topical interest function f(*,*),” ¶0303 “Relevance feedback in this case is provided by the user's observed actions over time”), and
	●	wherein the aggregated latent feature vectors are used to standardize an attribute for a plurality of products such that an attribute of the user is estimated (see at least figs. 10, 12; ¶0003 “automatically estimates the inherent quality of an article or other target object to distinguish among a number of articles or target objects identified as of possible interest to a user,” ¶¶0109-0111 describe the use of smoothing algorithms on latent (passive) and active (observed) vectors (smoothing is standardization), ¶0013 “a collection of target objects with similar profiles, is termed a "cluster," (i.) an aggregate profile formed by averaging the attributes of all target objects in a cluster, termed a "cluster profile,"” ¶0120).Claim 14. The method of claim 13, further comprising providing the personalized recommendations to the unique user account associated with the at least one user profile of the plurality of user profiles (see at least abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user”).

Claim 17.  The method of claim 13, wherein the user profile data comprises preferences, purchase history, date of purchase, item ratings profile, and contents of a virtual shopping cart of the user (see at least abstract “"target profile interest summary" for each user… describes the user's interest level in various types of target objects,” ¶0015 “user's target profile interest summary, … are determined by the user's purchasing patterns”).Claim 20.  The method of claim 13, further comprising providing discounts and promotions for at least one of the plurality of user profiles within the unique user account (see at least ¶0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herz et al. (Paper No. 20210805; Pub. No. US 2009/0234878 A1) in view of official notice (Paper No. 20210805; old and well known).
Herz teaches all of the above as noted in the rejection under 35 USC 102.  Herz discloses a) creating user profiles, b) generating profile vectors, c) observable and latent feature vectors, and d) generating personalized recommendations, but does not explicitly disclose using a Gradient Boost Classifier (GBC).  Examiner takes the position that it is old and well known in the art to use a Gradient Boost Classifier (GBC) to improve the results of machine learning models.
This is particularly the case in the present application, because the gradient boost classifier is prior art by definition.  Using a gradient boost classifier is a method known in the art by which weak machine learning models are combined to get better results.  In the present case however no machine learning models are disclosed or described in the disclosure as being used for this purpose.  Because the disclosure does not indicate what learning models are used in combination, or offer any further description besides identifying the prior art concept (GBC), this element can only be understood as the use of a generic combination of generic known prior art weak machine learning models.  A person of ordinary skill in the art would find it obvious to apply a GBC comprising a generic combination of generic known machine learning methods to any system wherein complex or voluminous data (or both) are processed and analyzed to derive a better result.  Herz in view of official notice therefore discloses:

Claim 10. The method of claim 5, wherein generating personalized recommendations further comprises using a Gradient Boost Classifier (GBC) (see at least Herz abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” in view of official notice regarding the use of generic prior art weak machine learning models in a GBC).
Claim 11. The method of claim 10, wherein the personalized recommendations are provided to a user based on a selected user profile of the plurality of user profiles (see at least Herz abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” in view of official notice regarding the use of generic prior art weak machine learning models in a GBC).
Claim 18.  The method of claim 13, wherein generating personalized recommendations further comprises using a Gradient Boost Classifier (GBC) (see at least Herz abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” in view of official notice regarding the use of generic prior art weak machine learning models in a GBC).
Claim 19.  The method of claim 18 wherein the personalized recommendations are provided to a user based on a selected user profile of the plurality of user profiles (see at least Herz abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” in view of official notice regarding the use of generic prior art weak machine learning models in a GBC).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Herz to include using a Gradient Boost Classifier (GBC), as taught by official notice since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from official notice in the method of Herz.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.
In further support of the official notice considering the claimed GBC as old and well known prior art examiner notes the several references cited in a prior office action as disclosing Gradient Boost Classifiers being used in similar situations.  Those references include Chiao et al. (Paper No. 20201218; Pub. No. US 2016/0071118 A1), OGAWA et al. (Paper No. 20201218; Pub. No. US 2016/0071162 A1, and Kobylkin (Paper No. 20201218; Pub. No. US 2017/0316450 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Komarek et al., Patent No. US 11,271,954 B2: teaches a similar method used to predict or estimate user behavior in a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        May 7, 2022